﻿33.	Latin America rejoices. It is its turn to have the presidency of the General Assembly and you, Sir, a Colombian personality of singular merit, were unanimously elected. Jurist, economist, statesman and historian, you have come to preside over this august Assembly after a long and brilliant political and diplomatic career. Among the eminent positions you have held are those of Minister for Foreign Affairs of Colombia and President of the General Assembly of the Organization of American States [OAS/, on which posts you set the seal of your wisdom, experience and well-proven diplomatic tact. The Government of El Salvador is also pleased to congratulate sincerely the illustrious Government of Colombia and its people, brothers of our own people, in the certainty that the eminent former Colombian Foreign Minister will bring honour to the high office to which he has been elected.
34.	On behalf of my Government I should like also to pay a tribute of admiration and appreciation to Mr. Lazar Mojsov of Yugoslavia for the excellent manner in which he guided the work of the General Assembly at its last regular session and at the- three special sessions on extremely delicate and important matters held during his term of office.
35.	I should also like to express to our Secretary-General, Mr. Kurt Waldheim, the constant gratitude and appreciation of the Government of El Salvador because of his singular dedication to the cause of peace and his great efforts and appropriate initiatives for the solution of the major problems facing the United Nations in these times of confusion and uncertainty.
36.	With the admission of Solomon Islands at the beginning of the present session this Organization, which during its early years had barely 51 Member States, now has an impressive membership of 150 countries. That confirms once again the principle .of universality on which it is founded.
37.	As is true of the general debate every year, this general debate has been lengthy and certainly tiring. But it could hardly be otherwise.
38.	Following the tradition established so many years ago, the delegation of El Salvador wishes to state as briefly as possible its Government's position on the major general problems within the competence of this world Organization and on some of the specific questions that are on this year's agenda for the Assembly, on the solution of which depends the well-being of mankind in the years to come.
39.	Among the general items are two that are in a way interdependent and, undoubtedly, vital: disarmament and development. They are interdependent because the enormous investments in the production, improvement and acquisition of the means of mass destruction through an inevitable reaction prevent the co-operation that is indispensable for development, so that at present the latter is not being attended to as it should be. They are vital because, while the effort to acquire arms can lead to death and destruction, on the other hand the integral development of peoples in an atmosphere of peace can only lead to survival and well-being.
40.	For the first	time the States Members of the United Nations have wet at a special session of the General Assembly exclusively to consider the difficult and complicated questions related to the item on disarmament. We then observed the growing concern and disquiet of peoples and Governments at the increasingly alarming arms race, in particular that of the nuclear Powers and others which also have considerable military forces. That observation made evident the need to put an end to this unbridled race, to eliminate nuclear weapons and other weapons of mass destruction and reduce to a minimum the possibilities of new wars through an adequate reduction of conventional weapons.
41.	As was stated quite clearly by the delegation of El Salvador at that tenth special session,  the Government of El Salvador considers that, given the present world situation, general and complete disarmament is necessary and urgent and that it should be simultaneous and effectively continued in the field of nuclear weapons and other weapons of mass destruction, including chemical and bacteriological weapons. We consider that, as regards conventional armaments, disarmament should also be general, simultaneous and duly controlled, but it cannot be thought or admitted that it should be complete, because that is not necessary, desirable or feasible. As regards conventional or other current weapons, disarmament should be carried out progressively and under proper international control to a point that is in each case compatible with the needs of the State, duly taking into account external and internal security—that is, the needs of its own defence as an independent and sovereign entity and its obligation to maintain public order and to protect its institutions and inhabitants.
42.	The wave of international terrorism, which goes unchecked throughout the world in our times, makes it absolutely necessary for authorities to have available the means essential to confront and fight that terrible and repugnant scourge of mankind. As a means of struggle or for any other purpose terrorism must always be condemned because it indiscriminately places in jeopardy the lives and property of innocent victims. It must be condemned even in the struggles legitimately undertaken in some parts of the world by peoples subjected to the colonial yoke or to other forms of oppression. My country will support every initiative and every effort of the United Nations made with a view to punishing and in due course eliminating terrorism in its diverse manifestations.
43.	While the results of the special session devoted to disarmament were neither substantial nor spectacular—and, naturally, that was not to be expected-it is just to recognize as a positive step forward the approval by consensus of a Declaration and a Programme of Action [resolution S-10/2, sects. II and III], and, above all, the establishment of a Disarmament Commission as a deliberative body reporting to the General Assembly and the revitalization of the negotiating body, the Committee on Disarmament, by the participation of States that had previously remained aloof from it, thus overcoming one of the most notorious shortcomings of the previous system
44.	It is the hope of the Government of my country that in the new stage of United Nations efforts towards disarmament positive and concrete results will be achieved, such as the conclusion of one or more agreements on the prohibition of nuclear tests and the elimination of nuclear weapons and all other weapons of mass destruction.
45.	The present international situation requires continued efforts to consolidate detente, which has been affected by new confrontations and the emergence of new hotbeds of tension. That being so, United Nations activity should be increased to seek solutions by way of negotiation and mutual understanding. My Government wishes once again to reaffirm its desire for peace, its respect for the purposes and principles enshrined in the San Francisco Charter, and its full support for United Nations efforts to maintain and strengthen peace.
46.	It is a sad fact that we live in a world in which the various forms of aggression have found new means of expression and hegemonistic claims seem not to have been discarded. The maintenance of peace largely depends upon the ability of human beings to learn to live together rather than merely to coexist, respecting the ideas and rights of others and avoiding delicate situations that might create friction and lead to conflict. Detente is creating an atmosphere appropriate for that kind of conduct, and we must never cease in our endeavour to maintain it, because the survival of mankind ultimately depends upon its decision to live in peace.
47.	In the meantime, if the larger Powers and even the medium-sized and small countries, convinced of the advantages of not continuing to invest vast amounts of money in arms, would cease doing so, then obviously we could attain the ideal talked of so much at the Assembly's session on disarmament, namely by devoting a considerable part of the resources thus saved to promoting the development of each State and, in particular, to helping effectively in the accelerated and integral development of the countries that most need it.
48.	Speaking of development and co-operation for development from the industrialized countries, we are bound to refer to the need to pursue the North-South dialogue without interruption. We regret the suspension of the work of the Committee Established under General Assembly Resolution 32/174, and we trust that, since it is aware of the importance of that body and the need to maintain and strengthen it, the General Assembly will not only confirm its mandate but give clear and definite guidelines for effective action by it.
49.	As the Secretary-General rightly affirms in his annual report on the work of the Organization for the past year:
"Most developing countries continue to suffer from the adverse effects of fluctuations in commodity prices, aggravated by uncertainty resulting from continuing exchange rate instability. The failure of developed countries to achieve sustained economic recovery has resulted in reduced demand for many raw materials exports of developing countries while the inadequate level of financial transfers and the continuing inflation in prices of the manufactured exports from developed countries have put intense pressure on the balance-of-payments position of a large number of developing countries....
"... These problems [and others] call for more basic changes of a structural and institutional character. Such changes will need to be considered, negotiated and promoted on the basis of the essential objectives of a new international economic order." [See A/33/1, sect. IX].
50.	It is increasingly necessary for harmony and understanding between the developed and developing countries to arrive at co-operation agreements that will lessen the enormous economic disadvantages from which the third- world countries suffer, which contribute to maintaining an atmosphere of discontent and tension not propitious for United Nations efforts and which are in no way in accord with the purposes and principles laid down in its constitutional Charter.
51.	Interdependence is an obvious characteristic of international relations in our contemporary world. International, interregional and national co-operation is absolutely essential. Well-being should not and cannot be confined within closed circles, but must be extended to all, everywhere. We know well that without well-being there will be no peace. "Well-being for all" is the motto of the present Government of El Salvador.
52.	It is of course imperative to undertake and intensify economic and social development efforts within the resources and possibilities of each nation, but goodwill and effective co-operation on the part of the developed countries are indispensable. Obviously more action is expected from countries which are able to co-operate. The present state of affairs is not only a problem in itself in the economic sphere, but also a barrier to the improvement of international political relations.
53.	Clearly, we also need reciprocal co-operation among developing countries. In this context, my Government recalls with pleasure the holding of the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires last August and September, the results of which were most positive.
54.	Closely linked with development and North-South relations are some aspects of the law of the sea, which is now being codified. The Third United Nations Conference on the Law of the Sea dosed its seventh session a few weeks ago in this Assembly hall without having achieved the purpose of revising the informal composite negotiating text;  far less could it formalize the draft convention, the signature of which is scheduled to take place in Caracas. That work was postponed to later negotiating stages.
55.	But that should cause no discouragement. This is an effort of far-reaching consequences, namely, to sign and
implement a treaty of universal scope that will cover the many aspects of the regime of the seas, an instrument that will have very important consequences legally, economically and politically and at all levels: national, regional and international.
56.	It is therefore not surprising that the negotiating process regarding the law of the sea is so lengthy, laborious and difficult. It has been going on for more than 10 years if we take into account the work that preceded the New York meeting of 1973, and no doubt one or two more years will be required before it can be completed.
57.	Substantial advances have been made on very important points, but there has been a deadlock on some critical issues. In Geneva and New York considerable efforts were made to find formulas on those issues that would be acceptable by consensus.
58.	Nevertheless, without having reached a consensus, progress has been made on some issues, among them the settlement of disputes on the exercise of rights and discharge of duties by the coastal State in the exclusive economic zone, in respect of which my country is happy that it was able to suggest the mandatory conciliation formula,  which is the method being used to arrive at a consensus.
59.	The positions of some countries on fundamental matters remain rigid and inflexible, in particular regarding the exploration and exploitation of the mineral resources in the international zone of the sea-bed. In this connexion, I must mention the firm opposition of my country to unilateral legislative measures which would regulate exploitation of the sea-bed before the Conference concludes its work, thus disregarding the resolution of this Assembly which established a moratorium on such activities [resolution 2574 D (XXIV)] and declared that the resources contained in that zone constitute the common heritage of mankind [see resolution 2749 (XXV), para. 1J. It is obvious that these unilateral measures run counter to the purposes of the Conference. If it is desired that the Conference be successful such measures should be avoided.
60.	We trust that in its next stages the Conference will be able to surmount the obstacles that remain and will arrive at a convention on the law of the sea. The failure of that effort would not only seriously affect the prestige of the United Nations but would also leave a deplorable situation of disarray and disorder in a matter of such substance and importance to the consolidation of a regime of harmony and co-operation in the world.
61.	We shall be celebrating shortly the thirtieth anniversary of the proclamation by the United Nations in Paris of the Universal Declaration of Human Rights. This world Organization and regional organizations claim to strive for the promotion and protection of fundamental freedoms as a principle essential to the dignity of men and women.
62.	Recently, in the general debate at the eighth regular session of the General Assembly of the OAS, I expressed some views that I believe it appropriate to repeat at this time. Respect for human rights, which El Salvador reaffirms as a rule and as practical inspiration for our national development, is something to be achieved from day to day, in the struggle against poverty and ignorance, against violence and dogmatism. The achievement of that respect, being arduous and gradual, shapes our destiny as a free nation where all can think, act and feel with no limitation other than that imposed by respect for the rights and well-being of their fellow citizens. Therefore we must all realize the meaning of this struggle for hum in rights. This realization will develop in us a spirit of solidarity which will remove us from vain paternalistic attitudes and the fruitless desire simply to point an accusing finger. As I pointed out in my speech, a person must be protected both from illegal actions by public authorities and from the equally illegal actions of those groups which for political or simply criminal purposes violate without compassion the very legal principles which, together with the system of protection and human rights, are supposed to be safeguarded. Such are the actions of terrorism, which, according to recent evidence, has international implications. International action by States- is thus required to counteract the wave of terrorism. These are two aspects of the same problem, two lines converging upon one objective: the preservation of the dignity of the human person. That is the philosophy that inspires and sustains the firm position of my Government regarding observance of and respect for human rights.
63.	El Salvador sympathizes with the efforts of those populations which are arduously struggling to break the chains that still exist, the heritage of former colonial regimes, despite the praiseworthy and constant efforts made by the Organization throughout its existence. We condemn all forms of discrimination and we hope that in the not-far-distant future all men and all peoples will enjoy complete freedom in a world of harmony and mutual respect.
64.	In a generous Central-American spirit, supporting any constructive suggestions for promotion of peace throughout the world, I wish particularly to record that the Government of my country with the utmost fellow feeling concurs in the statement made in this world forum by the President of Costa Rica, Mr. Rodrigo Carazo Odiof, in which he formulated his proposal for the creation of a university for peace, offering his country as its home. My Government warmly supports that initiative.
65.	To proceed now to some of the more specific problems with which the United Nations is dealing, I should like to refer first to some related to Latin America, of which my country forms part.
66.	First I should like to refer to the question of the territory of Belize. Whether this is or is not a colonial question as such, the truth is that a long-standing dispute exists regarding that territory between the Republic of Guatemala and the United Kingdom of Great Britain and Northern Ireland. My delegation listened with genuine interest to the statement on the problem made some days ago by the Foreign Minister of Guatemala [19th meeting], and we have noted with genuine pleasure his categorical statement that the Government of Guatemala is prepared to continue negotiations to find an equitable, honourable, peaceful and negotiated solution that would not. undermine the rights of Guatemala and would take into account the vital interest of the population of Belize.,
67.	A similar dispute exists between the Republic of Argentina and the United Kingdom regarding the Malvinas Islands, which are also occupied by that European country. We are pleased to note the statement by the Foreign Minister of Argentina filth meeting] to the effect that his Government and the United Kingdom Government have started negotiations which make it possible to envisage some areas of agreement.
68.	Because of the close ties we have with those two countries in our hemisphere and also in particular with the neighbouring sister Republic of Guatemala, we wish to express the most sincere hope that there will be a satisfactory negotiated settlement of both questions.
69.	I do not believe it is pertinent to speak of the situation in Nicaragua here, since this matter is being studied by one of the political organs of the OAS-the Meeting of Consultation of Ministers for Foreign Affairs-whose decisions are communicated to the Security Council of the United Nations under a provision of the Charter of this Organization.
70.	For like reasons I might have refrained from speaking about differences between my country and the Republic of Honduras, but, since the Foreign Minister of Honduras, Colonel Roberto Palma Galvez, in his speech on 3 October [19th meeting] referred to the present status of the negotiations for the ending of our differences, I in turn wish to state here that the peaceful process of negotiation has already brought us some important agreements and that the Government of El Salvador, prompted by a genuinely conciliatory and peaceful spirit, hopes and trusts that we shall soon come to an understanding, because of the goodwill of the two parties and the wise counsel of the eminent Peruvian lawyer and statesman, Jose Luis Bustamente y Rivero, former President of his country and former President of the International Court of Justice, to whom we have entrusted the mission of mediator and who is nobly assisting us with the wealth of his knowledge and experience and who encourages us with the prestige of his illustrious personality.
71.	Speaking of recent positive actions in the sphere of inter-American politics, I wish to express the satisfaction of the people and Government of El Salvador at the success achieved regarding the status of the Panama Canal and the resumption of relations between Panama and Guatemala.
72.	This is a propitious tune for me to congratulate the Governments of Panama and the United States on the signing and ratification of the two new treaties on the Panama Canal. The ceremony held on 6 September 1977 in the Chamber of the Americas of the OAS in Washington, which was attended by, among others, the President of my country, will go down in history as a happy event in which two friendly peoples honourably resolved their differences, thus eliminating a source of ill-feeling and tension in this continent.
73.	As is well known, for reasons which it would be inappropriate to mention here, diplomatic relations between the Governments of two Latin-American countries, traditionally linked by ties of friendship, history, geography and language, were broken off for little more than a year. I am referring to Guatemala and Panama. The Government of El Salvador, equally linked to those two countries on the Central-American isthmus, had hoped that in a short time an understanding between the two Governments would be reached. That is why the President of El Salvador, General Carlos Humberto Romero, decided to invite the representatives of both Governments to a meeting so as to put an end to the existing differences. The invitation was accepted, and the Foreign Ministers of Guatemala and Panama, Mr. Rafael Castillo-Valdes and Mr Nicolds Gonzalez Revilla, respectively, met in the Foreign Office building of El Salvador on 28 August last and agreed to resume diplomatic and consular relations between the two countries. This decision was immediately made known to the public by a joint declaration which was designated by both Foreign Ministers as the Declaration of San Salvador.
74.	Despite the efforts made over many years, the Middle East situation continues to be the main threat to world peace. We recognize the importance of the negotiations among some of the parties concerned, but we believe that, until all the parties concerned can be brought together at a negotiating table, the desired solutions on the various and complex aspects of the problem will not be reached. A just and lasting peace in the Middle East will have to emerge from a negotiated solution that takes into account the rights and interests of all parties, including those of the Palestinian people and those of Israel as a sovereign State, the general recognition of which should not be postponed any longer.
75.	Fortunately the Camp David meetings between President El-Sadat of Egypt and Prime Minister Begin of Israel, held on the initiative of President Carter of the United States of America and with his active participation, concluded with the signing of agreements that open the way to a prompt and final solution of the over-all problem, if not only Egypt and Israel but also the other parties whose interests are at stake reach agreement.
76.	The Middle East crisis has again been aggravated by events in Lebanon, a country which has borne and continues to bear incredible suffering and which legitimately strives to preserve its sovereignty and territorial integrity. This Organization is called upon to contribute to the attainment of that purpose, and accordingly the Security Council established UNIFIL whose mandate has been extended for four months bearing in mind the deadlines set at Camp David.
77.	The recent special session devoted to the question of Namibia concluded successfully with the approval of a Programme of Action and a Declaration  affirming the direct responsibility of the United Nations for that Territory and setting specific conditions and measures for its independence and for the maintenance of its territorial integrity.
78.	I wish to emphasize the merits of the proposal of the five Western members of the Security Council-Canada, France, the Federal Republic of Germany, the United Kingdom and the United States-for the solution of the Namibian problem.
79.	We felt optimistic on noting that agreement had been reached and that this took shape in Security Council resolution 431 (1978), under which the necessary steps were to be taken to implement in practice the proposal of the five Western Powers in accordance with the plan formulated by the Secretary-General and with Security Council resolution 385 (1976). Recently, however, serious obstacles to the implementation of the agreed plan have arisen which might further delay Namibian independence, and this is to be deeply regretted.
80.	It is equally unfortunate that, despite the constant and prolonged efforts of this Organization, there has been no solution of the problem of Cyprus. This is an explosive situation which, like the situations in the Horn of Africa and southern Africa, constitutes a serious danger to peace.
81.	We often expect of international organizations much more than they can reasonably do, because they are associations of sovereign States whose consent is necessary in most cases if major decisions are to be adopted. And at times, too, we attribute to international bureaucracies defects or errors for which they are not responsible.
82.	Thus, the negotiating processes on disarmament and on the law of the sea, to mention only two examples, are agonizingly slow and laborious and seem never-ending. It is no easy task to reconcile interests, opinions and tendencies that are so dissimilar on such grave and complex subjects. This does not mean that we must abandon our efforts. On the contrary, we must redouble them in order to find the solutions that are most suitable and respond best to the aspirations and interests of the international community.
83.	As regards the contribution of the Secretariat, my Government wishes to reiterate once again its gratitude and admiration for the consistent and efficient manner in which the Secretary-General and those who work under his skilful guidance perform their functions for the benefit of the Organization and all its Members.
84.	I should like to conclude my statement by saying that I happened to be in Rome when His Holiness John Paul I died suddenly. It was my painful task and my privilege, as the representative of a predominantly Catholic people, to be present at the funeral of that beloved pastor of souls whose pontificate, which seemed so promising, was unfortunately so ephemeral.
85.	We still hear the words spoken by the Minister for Foreign Affairs of Italy on 27 September [11th meeting], when nobody-thought that the newly-elected High Pontiff, the Pope of smiles and meekness, was about to die. The Foreign Minister of Italy mentioned then that His Holiness had defined as a service of the Holy See its participation in the search for better solutions to the major international
problems, including detente, disarmament, peace, humanitarian assistance and development. To perform this service, the Foreign Minister added, the Pope appealed for the co-operation of all so as to put an end, within nations, to the blind violence that merely destroys and sows ruin and grief and, in international life to bring about understanding among men and the pooling of efforts aimed at progress, at overcoming hunger and ignorance, and at promoting the advancement of peoples less endowed with wealth.

86.	May the most noble purposes of the Holy Father, who already rests in peace, be a constant source of inspiration for the United Nations in its desire to bequeath a better world to future generations.











